Case 1:19-cv-00203-CWD Document 41-1 Filed 09/18/20 Page 1 of 3

Headquarters Offices
120 Shelton MeMurphey Bld) Portland, Oregon
Sunte 340 Seatde, Washington

Fugene, Orepon 9740 Thos, New Mexico

(541) 485-2471 Santa Fe, New Mexico
infog@weuernlawamrg Helena, Montana
a

Defending the West — westernlaw.org

Western Environmental Law Center

Via Certified Mail: Return Receipt Requested

 

August 6, 2020

David Bernhardt Sonny Purdue

Secretary, U.S. Department of the Interior Secretary, U.S. Department of Agriculture
1849 C Street, N.W. 1400 Independence Avenue, S.W.
Washington, D.C. 20240 Washington, D.C. 20250

Aurelia Skipwith Vicki Christiansen

Director, U.S. Fish and Wildlife Service U.S. Forest Service

1849 C Street, N.W. 1400 Independence Avenue, S.W.
Washington, D.C. 20240 Washington, D.C. 20250

Gary Frazer Allen Rowley

Assistant Director, Ecological Services, U.S. Associate Deputy Chief, U.S. Forest Service
Fish and Wildlife Service 1400 Independence Avenue, S.W.

1849 C Street, N.W. Washington, D.C. 20250

Washington, D.C. 20240

Re:  Sixty-Day Notice of Intent to Sue Re Unlawful Rescission of Biological
Opinion, and Failure to Prepare a Biological Opinion.

Dear Sirs/Mesdames,

On behalf of WildEarth Guardians, Western Watersheds Project, Wilderness Watch, and
Friends of the Clearwater (“Notifiers”), I write to respectfully ask that you remedy ongoing
violations of the Endangered Species Act (“ESA”) by the U.S. Forest Service (“Forest Service’)
and U.S. Fish and Wildlife Service (““FWS”).

The Forest Service and FWS have unlawfully rescinded a Biological Opinion (“BiOp”’)
and Incidental Take Statement (“ITS”) concerning the Forest Service’s regulation of the use of
bait in hunting, first on national forests in Wyoming in 1993, later adopted for a Forest Service
national policy in 1995. The ITS required the Forest Service to monitor the use of bait in hunting
on national forests, and it and FWS were required to reinitiate consultation if implementing the |
policy resulted in any incidental take of grizzly bears. Since the ITS was issued, grizzly bears
have been taken at bait sites in national forests, so the amount or extent of take in the ITS has
been exceeded. Further, new information exists related to the effect of baiting on grizzly bears
that requires reinitiation of consultation. However, instead of reinitiating consultation, the Forest
Service and FWS unlawfully rescinded the BiOp and ITS. 16 U.S.C. § 1536(a)(2); 50 C.F.R. §
Case 1:19-cv-00203-CWD Document 41-1 Filed 09/18/20 Page 2 of 3

402.16(a)(1). This letter constitutes notice of intent under Section 11(g) of the ESA, 16 U.S.C. §
1540(g) to sue the agencies for rescinding the BiOp and ITS before any new litigation related to
those decisions is filed.

1. Background.

Through the early 1990s, some states authorized hunters to use bait in national forests.
Use of Bait in Hunting, 59 Fed. Reg, 11,765, 11,766 (March 14, 1994). For a period through
1992, certain units of the Forest Service required individual hunters and commercial guides who
served hunters to obtain a special use permit to use bait. In 1993, the Forest Service issued an EA
to consider black bear baiting in national forests in Wyoming. The Forest Service prepared a
Biological Evaluation to assess whether its actions would affect ESA-listed species, including
grizzly bears, prepared an Environmental Assessment under NEPA, and consulted with FWS
under Section 7 of the ESA. Subsequently, FWS issued a BiOp and ITS. Among other things, the
ITS provides that the Forest Service and FWS shall reinitiate consultation if a grizzly bear is
taken at a bait station in a national forest.in the contiguous states.

Subsequently, the Forest Service issued closure orders to prevent the use of bait in certain
areas that grizzlies may inhabit. In 1994, the Forest Service published an interim national bait
policy that generally leaves to states whether to authorize bait in national forests. 59 Fed. Reg.
11,765 (April 14, 1994). In 1995, the Forest Service prepared an EA to consider permanently
adopting the national policy. The Forest Service and FWS again consulted under Section 7 of the
ESA. In March, 1995, the Forest Service adopted the national policy as a rule. 60 Fed. Reg.
14,720 (March 20, 1995).

Currently, among the contiguous states, Idaho and Wyoming allow the use of bait to hunt
black bears in national forests. Further, Idaho and Wyoming allow the use of bait in areas in
national forests that grizzly bears may inhabit. Moreover, since the Forest Service adopted its
national policy, and since it consulted with FWS to obtain the BiOp and ITS, grizzly bears have
been killed by black bear hunters using bait in national forests in Idaho and Wyoming.

In 2019, most Notifiers sued the Forest Service and FWS in the U.S. District Court for
the District of Idaho, seeking to compel the agencies to reinitiate consultation. WildEarth
Guardians v. U.S. Forest Serv., Case No. 1:19-cv-00203 (D. Idaho) (Dkt. 1, June 5, 2019).
Subsequently, the Forest Service and FWS agreed to “rescind” and “withdraw[]” the BiOp and
ITS.

2a Violations of Section 7 of the ESA.

The agencies’ actions violate Section 7 of the ESA, and other laws, in numerous ways.
First, the regulatory provision the agencies relied on to rescind the BiOp and ITS authorizes the
termination of consultation before—not after—a BiOp is issued. Compare 50 C.F.R. §
402.14(m)(2) (authorizing the action agency to terminate consultation upon determining that the
proposed action is not likely to occur); with 50 C.F.R. § 402.14(m)(1) (providing that
consultation terminates with the issuance of a BiOp. Second, the agencies are incorrect that a
Wyoming rule was “never implemented,” because it was “rescinded ... shortly after it was
proposed.” The Forest Service implemented closure orders to implement its actions in Wyoming.
Third, the Forest Service continues to implement its national policy in the context of food storage

2
Case 1:19-cv-00203-CWD Document 41-1 Filed 09/18/20 Page 3 of 3

closure orders. Fourth, the national policy has been implemented under the consultation and take
immunity of the 1993 BiOp.and ITS. Fifth, the agencies’ actions are predicated on the erroneous
conclusion of law that there was no ‘agency action’ requiring consultation in the first place, and
its assertions now are impermissible post hoc rationalizations.

If these violations are not corrected within 60 days, we intend to pursue legal action on
behalf of our clients. If you have any questions, or would like to discuss this matter further,

please contact me.

Sincerely,

/s/ Peter M. K. Frost

Peter. M. K. Frost

Attomey

Western Environmental Law Center

120 Shelton McMurphey Blvd., Eugene, OR
541-359-3245

frost@westernlaw.org

 
